 



Exhibit 10.1
ORBITAL SCIENCES CORPORATION
1997 STOCK OPTION AND INCENTIVE PLAN
(as amended through April 27, 2006)

1.   PURPOSE OF PLAN

          The purpose of this 1997 Stock Option and Incentive Plan (the “Plan”)
is to advance the interests of Orbital Sciences Corporation and its stockholders
by enabling Orbital and Participating Companies (as defined below) to attract
and retain highly talented employees, directors, consultants and advisers who
are in a position to make significant contributions to the success of Orbital,
to reward them for their contributions to the success of Orbital, and to
encourage them, through stock ownership, to increase their proprietary interest
in Orbital and their personal interest in its continued success and progress.
          The Plan provides for the award of Orbital stock options and Orbital
common stock. Options granted pursuant to the Plan may be incentive or
nonstatutory stock options. Options granted pursuant to the Plan shall be
presumed to be nonstatutory options unless expressly designated as incentive
options at the time of grant.

2.   DEFINITIONS

          For the purposes of this Plan and related documents, the following
definitions apply:
          “Award Agreement” means the stock option agreement, restricted stock
agreement, stock unit agreement or other written agreement between Orbital and a
Grantee that evidences and sets out the terms and conditions of a Grant.
          “Board” means the Board of Directors of the Company.
          “Committee” means a committee of, and designated from time to time by
resolution of the Board, which shall consist of no fewer than two members of the
Board, none of whom shall be an officer or other salaried employee of the
Company or any affiliate, and each of whom shall qualify in all respects as a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
or any successor rule or regulation. Commencing on the Effective Date, and until
such time as the Board shall determine otherwise, the Committee shall be the
Human Resources and Nominating Committee of the Board.
          “Company” or “Orbital” means Orbital Sciences Corporation, a Delaware
corporation, or any successor thereof.
          “Effective Date” means January 24, 1997.

 



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Fair Market Value” means the closing sale price of Stock on the
national securities exchange on which the Stock is then principally traded or,
if that measure of price is not available, on a composite index of such
exchanges or, if that measure of price is not available, in a national market
system for securities on the date of the option grant (or such other date as is
specified herein). In the event that there are no sales of Stock on any such
exchange or market on date of the option grant (or such other date as is
specified herein), the fair market value of Stock on the date of the grant (or
such other date as is specified herein) shall be deemed to be the closing sales
price on the next preceding day on which Stock was sold on any such exchange or
market. In the event that the Stock is not listed on any such market or exchange
on the applicable date, a reasonable valuation of the fair market value of the
Stock on such date shall be made by the Board.
          “Grant” means an award of an option, Restricted Stock or Stock Units
under the Plan.
          “Grantee” means a person who receives or holds an option, Restricted
Stock or Stock Units under the Plan.
          “I.R.C.” means the Internal Revenue Code of 1986, as it may be amended
from time to time.
          “Incentive Option” means any option granted under the Plan intended to
satisfy the requirements under I.R.C. Section 422(b) as an incentive stock
option.
          “Nonstatutory Option” means any option granted under the Plan that
does not qualify as an Incentive Option.
          “Old Option Plans” shall mean Orbital’s 1990 Stock Option Plan and
Orbital’s 1990 Stock Option Plan for Non-Employee Directors.
          “Option Termination Date” is defined in Section 11(c) below.
          “Outside Director” means a member of the Board who is not an officer
or employee of the Company.
          “Parent” means a parent corporation as defined in I.R.C.
Section 424(e).
          “Participating Company” means the Company, any Parent of the Company,
and any subsidiary (as defined in Rule 405 under the Securities Act of 1933, as
amended) of the Company or its Parent.
          “Plan” means this 1997 Stock Option and Incentive Plan.
          “Restricted Stock” means shares of Stock awarded to a Grantee pursuant
to Section 13 hereof.

2



--------------------------------------------------------------------------------



 



          “Stock” means shares of the Company’s authorized Common Stock, $.01
par value per share.
          “Stock Unit” means a bookkeeping entry representing the equivalent of
shares of Stock, awarded to a Grantee pursuant to Section 13 hereof.
          “Subsidiary” means a subsidiary corporation as defined in I.R.C.
Section 424(f).
          “Terminating Transaction” means any of the following events: (a) the
dissolution or liquidation of the Company; (b) a reorganization, merger or
consolidation of the Company with one or more other persons in which the Company
is not the surviving corporation or becomes a subsidiary of another corporation
other than a corporation that was a Participating Company immediately prior to
such event; (c) a sale of substantially all the Company’s assets to a person or
entity other than a corporation that was a Participating Company immediately
prior to such event; or (d) a person (or persons acting as a group or otherwise
in concert) owning equity securities of the Company that represent a majority or
more of the aggregate voting power of all outstanding equity securities of the
Company. As used herein or elsewhere in this Plan, the word “person” shall mean
an individual, corporation, partnership, association or other person or entity,
or any group of two or more of the foregoing that have agreed to act together.
          “Total Disability” means a “total and permanent disability” as defined
in I.R.C. Section 22(e)(3).

3.   ADMINISTRATION OF PLAN

          (a)      Administration by Board. The Plan shall be administered by
the Board. The Board shall have authority, not inconsistent with the express
provisions of the Plan, to:
          (i)      award Grants consisting of options, Restricted Stock and/or
Stock Units to such eligible persons as the Board may select;
          (ii)      determine the timing of Grants and the number of shares of
Stock subject to each Grant;
          (iii)      determine the terms and conditions of each Grant, including
whether an option is an Incentive Option or a Nonstatutory Option (consistent
with the requirements of the I.R.C.) and the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting or forfeiture of a Grant;
          (iv)      adopt such rules and regulations as the Board may deem
necessary or appropriate to carry out the purposes of the Plan; and

3



--------------------------------------------------------------------------------



 



          (v)      interpret the provisions of the Plan and of any Grants made
hereunder and decide any questions and settle all controversies and disputes
that may arise in connection with the Plan.
All decisions, determinations, interpretations or other actions by the Board
with respect to the Plan shall be final, conclusive and binding on all persons,
including the Company, Participating Companies and Grantees and their respective
legal representatives, their successors in interest and permitted assigns and
upon all other persons claiming by, through, under or against any of them.
          (b)      Administration and Delegation by Committee. The Board, in its
sole discretion, may delegate some or all of its powers with respect to the Plan
to a Committee (in which case references to the Board in this Plan shall be
deemed to refer to the Committee, where appropriate) except for interpreting or
making changes to Section 9 or Section 11(b) and except with respect to any
grants to directors of the Company under Sections 8 and 13. The Committee, in
its sole discretion, may delegate to the Chairman, the President and the Chief
Executive Officer, or any of them, while any such officer is a member of the
Board, authority to award Grants under the Plan. Such authority shall be on such
terms and conditions, and subject to such limitations, as the Committee shall
specify in its delegation of authority. Except to the extent otherwise specified
by the Committee in such delegation, the delegated authority to grant awards of
options, Restricted Stock and Stock Units shall include the power to:
          (i)      award Grants consisting of options, Restricted Stock and/or
Stock Units, to such eligible persons as the authorized officer may select;
          (ii)      determine the timing of Grants and the number of shares of
Stock subject to each award; and
          (iii)      determine the terms and conditions of each Grant, including
whether an option is an Incentive Option or a Nonstatutory Option (consistent
with the requirements of the I.R.C.) and the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting or forfeiture of a Grant.
Except to the extent otherwise specified by the Committee in such delegation,
the authority so delegated shall be in addition to, and not in lieu of, the
authority of the Committee to make awards under the Plan.

4.   SHARES SUBJECT TO THE PLAN

          (a)      Availailability. Subject to adjustment as provided in Section
4(c) below, the maximum aggregate number of shares of Stock available for
issuance under the Plan shall be 10,600,000.
          (b)      Reavailability of Options; Stock to be Delivered. If any
Stock covered by a Grant is not purchased or is forfeited, or if a Grant
otherwise terminates without delivery of any

4



--------------------------------------------------------------------------------



 



Stock subject thereto, then the number of shares of Stock so terminated or
forfeited shall again be available for making Grants under the Plan. In the
event that Stock that was previously issued by the Company is reacquired by the
Company as part of the consideration received (in accordance with Section 12(b)
below) upon the subsequent exercise of an option, such reacquired Shares shall
again be available for the granting of options hereunder. Stock delivered under
the Plan shall be authorized but unissued shares or, at the Board ‘s discretion,
previously issued Stock acquired by the Company and held in its treasury. No
fractional shares of Stock shall be delivered under the Plan.
          (c)      Changes in Stock. In the event of a stock dividend, stock
split or combination of shares, exchange of shares, distribution payable in
capital stock, recapitalization or other change in Orbital’s capital stock, the
number and kind of shares of Stock subject to Grants then outstanding or
subsequently awarded under the Plan, the exercise price of any outstanding
option, the maximum number of shares of Stock that may be delivered under the
Plan, and other relevant provisions shall be appropriately adjusted by the
Board, so that the proportionate interest of the Grantee immediately following
such event shall, to the extent practicable, be the same as immediately before
such event.

5.   EFFECTIVE DATE.

          The Plan shall be effective as of the Effective Date, subject to
approval of the Plan within one year of the Effective Date by Orbital’s
shareholders. Upon approval of the Plan by the stockholders of Orbital as set
forth above, all Grants made under the Plan on or after the Effective Date shall
be fully effective as if Orbital’s stockholders had approved the Plan on the
Effective Date. If the stockholders fail to approve the Plan within one year of
the Effective Date, any Grants made hereunder shall be null and void and of no
effect.

6.   AWARD AGREEMENT

          Each Grant pursuant to the Plan shall be evidenced by an Award
Agreement, to be executed by Orbital and by the Grantee, in such form or forms
as the Board shall from time to time approve. Each Award Agreement evidencing a
Grant of options shall specify whether such options are intended to be
Nonstatutory Options or Incentive Options.

7.   OPTION EXERCISE PRICE

          The option exercise price for shares of Stock to be issued under the
Plan shall be the Fair Market Value of the Stock on the Grant date (or 110% of
the Fair Market Value in the case of an Incentive Option granted to a
ten-percent shareholder).

5



--------------------------------------------------------------------------------



 



8.      DISCRETIONARY OPTION GRANTS. Grants may be made under the Plan to any
employee or director of any Participating Company as the Board shall determine
and designate from time to time. Grants of options may be made under the Plan to
any consultant or adviser to any Participating Company whose participation in
the Plan is determined by the Board to be in the best interests of the Company
and is so designated by the Board. Notwithstanding the foregoing, grants to
persons who are not employees of the Company or any Parent or Subsidiary of the
Company shall not be Incentive Options.

9.   OUTSIDE DIRECTOR OPTION GRANTS

          (a)      [Reserved.]
          (b)      Grants in Lieu of Annual Fee. Each Outside Director shall be
entitled to receive a Nonstatutory Option to purchase a specified number of
shares of Stock in lieu of his or her annual Board retainer fee. Such specified
number (i) shall be calculated by the Chief Financial Officer of the Company,
using a Black-Scholes (or other generally accepted) valuation method based on
the Fair Market Value of the Stock on January 15 of the applicable year (or the
next business day, if January 15 falls on a weekend), assuming a ten-year option
term and (ii) shall be adjusted upward by 10% to take into account the one-year
vesting term. The exercise price of such option shall be equal to the Fair
Market Value of Shares on January 15 (or the next business day, if January 15
falls on a weekend), which shall also be the Grant date. Any Outside Director
desiring to receive an option in lieu of cash shall notify the Company of this
election, which shall be irrevocable, by submitting a written notice to the
Corporate Secretary in accordance to procedures as determined by the Board.

10.   LIMITATIONS ON GRANTS

          (a)      Limitation on Shares of Stock Subject to Grants. The maximum
number of shares of Stock subject to Options that can be awarded under the Plan
to any person eligible for a Grant under Section 8 hereof is 1,200,000 shares of
Stock during the first ten (10) calendar years of the Plan, and 100,000 per year
thereafter. The “per individual” limitations described in this paragraph shall
be construed and applied consistent with the rules and regulations under I.R.C.
Section 162(m).
          (b)      Limitations on Incentive Options. Incentive Options may only
be granted to employees of the Company or any Parent or Subsidiary of the
Company.

6



--------------------------------------------------------------------------------



 



11.   VESTING AND TERMINATION OF OPTIONS

          (a)      Vesting of Discretionary Options. Subject to the other
provisions of this Section 11, Options granted pursuant to Section 8 shall vest
and become exercisable at such time and in such installments as the Board shall
provide in each individual Award Agreement. Notwithstanding the foregoing, the
Board may, in its sole discretion, accelerate the time at which all or any part
of an option may be exercised.
          (b)      Vesting of Outside Director Options. Subject to the other
provisions of this Section 11, options granted under Section 9 shall become
exercisable as to 100% of the Stock covered thereby on the first anniversary of
the Grant date.
          (c)      Termination of Options. All options shall expire and
terminate on such date as the Board shall determine (“Option Termination Date”),
which in no event shall be later than ten (10) years from the date such option
was granted. In the case of an Incentive Option granted to a ten-percent
stockholder, the option shall not be exercisable after the expiration of five
(5) years from the date such option was granted. Upon termination of an option
or portion thereof, the Grantee shall have no further right to purchase Stock
pursuant to such option.
          (d)      Termination of Employment or Service.
                              (i)      Termination of Employment or
Directorship. Upon the termination of the employment or directorship of a
Grantee with a Participating Company for any reason other than for “cause”
(pursuant to Section 14 below) or by reason of death or Total Disability, all
options that are not exercisable shall terminate on the employment/directorship
termination date. Options that are exercisable on the employment/directorship
termination date shall continue to be exercisable for (A) six (6) months
following the employment/directorship termination date (in the case of
Nonstatutory Options), (B) three (3) months following the employment termination
date (in the case of Incentive Options), or (C) the Option Termination Date,
whichever occurs first. A Grantee who is an employee or director of a
Participating Company shall be deemed to have incurred a termination for
purposes of this Section 11 (d)(i) if such Participating Company ceases to be a
Participating Company, unless such Grantee is an employee, director, consultant
or adviser of any other Participating Company.
                              (ii)      Service Termination. In the case of an
optionee who is not an employee or director of any Participating Company,
provisions relating to the exercisability of options following termination of
service shall be specified in the award. If not so specified, all options held
by such optionee that are not then exercisable shall terminate upon termination
of service for any reason. Unless such termination was for “cause” (pursuant to
Section 14 below), options that are exercisable on the date the optionee’s
service as a consultant or adviser terminates shall continue to be exercisable
for a period of six (6) months following the service termination date (as
defined in a consulting or similar agreement or as determined by the Board) or
the Option Termination Date, whichever occurs first.
          (e)      Rights in the Event of Death. In the event that the
employment and/or directorship of an optionee with a Participating Company is
terminated by reason of death, all

7



--------------------------------------------------------------------------------



 



options that are not exercisable shall terminate on the date of death. Options
that were exercisable on the date prior to the optionee’s death may be exercised
by the optionee’s executor or administrator or by the person or persons to whom
the option is transferred by will or the applicable laws of descent and
distribution, at any time within the one-year period (or such longer period as
the Board may determine prior to the expiration of such one-year period)
beginning with the date of the optionee’s death, but in no event beyond the
Option Termination Date.
          (f)      Rights in the Event of Total Disability. In the event that
the employment and/or directorship of an optionee with a Participating Company
is terminated by reason of Total Disability, all options that are not
exercisable shall terminate on the employment/directorship termination date.
Options that were exercisable on the employment/directorship termination date
may be exercised at any time within the one-year period (or such longer period
as the Board may determine prior to the expiration of such one-year period)
beginning with the commencement of the optionee’s Total Disability (as
determined by the Board) but in no event beyond the Option Termination Date.
          (g)      Leave of Absence. An approved leave of absence shall not
constitute a termination of employment under the Plan. An approved leave of
absence shall mean an absence approved pursuant to the policy of a Participating
Company for military leave, sick leave, or other bona fide leave, not to exceed
ninety (90) days or, if longer, as long as the employee’s right to re-employment
is guaranteed by contract, statute or the policy of a Participating Company.
Notwithstanding the foregoing, in no event shall an approved leave of absence
extend an option beyond the Option Termination Date.

12.   EXERCISE OF OPTIONS; NON-TRANSFERABILITY

          (a)      Exercise of Options. Vested options may be exercised, in
whole or in part, by giving written notice of exercise to the Company, which
notice shall specify the number of shares of Stock to be purchased and shall be
accompanied by payment in full of the purchase price in accordance with Section
12(b) below and the full amount of any federal and state withholding and other
employment taxes applicable to such person as a result of such exercise. No
shares of Stock shall be issued until full payment of the purchase price and
applicable withholding tax has been made. Until the issuance of stock
certificates, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to optioned shares notwithstanding the
exercise of the option.
          (b)      Payment. Full payment of the purchase price for the Stock as
to which an option is being exercised shall be made (i) in United States dollars
in cash or by check in a form satisfactory to the Company, (ii) at the Grantee’s
election, and subject to discretion of the Board, through delivery of Shares
having a Fair Market Value on the day immediately preceding the day notice of
exercise is received by the Company equal to the cash exercise price of the
option, (iii) in accordance with a so-called cashless exercise plan established
with a securities brokerage firm, or (iv) by any combination of the permissible
forms of payment.

8



--------------------------------------------------------------------------------



 



          (c)      Non-Transferability of Options. Except as the Board may
otherwise determine, no option may be transferred other than by will or by the
laws of descent and distribution, and during an optionee’s lifetime an option
may be exercised only by the Grantee.

13.   RESTRICTED STOCK AND STOCK UNITS

          (a)      Grant of Restricted Stock or Stock Units. The Board may from
time to time grant Restricted Stock or Stock Units to certain employees and
directors of a Participating Company, subject to such restrictions, conditions
and other terms, if any, as the Board may determine.
          (b)      Restrictions. At the time a Grant of Restricted Stock or
Stock Units is made, the Board may establish a period of time (the “Restricted
Period”) during which a Grantee’s right to all or a portion of such Restricted
Stock or Stock Units shall vest over time, subject to certain terms and
conditions. Each Grant of Restricted Stock or Stock Units may be subject to a
different Restricted Period. The Board may, in its sole discretion, at the time
a Grant of Restricted Stock or Stock Units is made, prescribe forfeiture or
vesting conditions in addition to or other than the expiration of the Restricted
Period. The Board also may, in its sole discretion, shorten or terminate the
Restricted Period or waive any other restrictions applicable to all or a portion
of the Restricted Stock or Stock Units. Restricted Stock and Stock Units may not
be sold, transferred, assigned, pledged or otherwise encumbered or disposed of
during the Restricted Period or prior to the satisfaction of any other
restrictions prescribed by the Board with respect to such Restricted Stock or
Stock Units.
          (c)      Restricted Stock Certificates. Orbital shall issue, in the
name of each Grantee to whom Restricted Stock has been granted, stock
certificates representing the total number of shares of Restricted Stock granted
to the Grantee. The Secretary of Orbital shall hold such certificates for the
Grantee’s benefit until such time as the restrictions lapse or the Restricted
Stock is forfeited to Orbital.
          (d)      Rights of Holders of Restricted Stock. Unless the Board
otherwise provides in an Award Agreement, holders of Restricted Stock shall have
the right to vote such Stock and the right to receive any dividends declared or
paid with respect to such Stock. The Board may provide that any dividends paid
on Restricted Stock must be reinvested in Stock, which may or may not be subject
to the same vesting conditions and restrictions applicable to such Restricted
Stock. All distributions, if any, received by a Grantee with respect to
Restricted Stock as a result of any stock split, stock dividend, combination of
shares, or other similar transaction shall be subject to the restrictions
applicable to the original Grant.
          (e)      Rights of Holders of Stock Units. Unless the Board otherwise
provides in an Award Agreement, holders of Stock Units shall have no rights as
stockholders of the Company. The Board may provide in an Award Agreement
evidencing a grant of Stock Units that the holder of such Stock Units shall be
entitled to receive, upon the Company’s payment of a cash dividend on its
outstanding Stock, a cash payment for each Stock Unit held equal to the
per-share dividend paid on the Stock. Such Award Agreement may also provide that
such cash payment will be deemed reinvested in additional Stock Units at a price
per unit equal to the Fair Market Value of a share of

9



--------------------------------------------------------------------------------



 



Stock on the date that such dividend is paid. A holder of Stock Units shall have
no rights other than those of a general creditor of the Company. Stock Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Award Agreement.
          (f)      Termination of Employment. Upon termination of the
employment/directorship of a Grantee with Orbital, other than by reason of death
or Total Disability, any Restricted Stock or Stock Units held by such Grantee
that has not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited, unless the
Board, in its discretion, determines otherwise. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Grant, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.
          (g)      Rights in the Event of Total Disability or Death. The rights
of a Grantee with respect to Restricted Stock or Stock Units in the event such
Grantee terminates employment/directorship with Orbital by reason of Total
Disability or death shall be determined by the Board at the time of Grant.
          (h)      Delivery of Stock and Payment Therefor. Upon the expiration
or termination of the Restricted Period and the satisfaction of any other
conditions prescribed by the Board, the restrictions applicable to shares of
Restricted Stock or Stock Units settled in Stock shall lapse, and, unless
otherwise provided in the Award Agreement, a stock certificate for such shares
shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.

14.   FORFEITURE CONDITIONS.

          The Board may provide in an Award Agreement for conditions of
forfeiture for “cause” of any Grantee’s rights with respect to a Grant. “Cause”
shall include engaging in an activity that is detrimental to the Company
including, without limitation, criminal activity, failure to carry out the
duties assigned to the Grantee as a result of incompetence or willful neglect,
conduct casting such discredit on the Company as in the opinion of the Board
justifies termination or forfeiture of the Grant, or such other reasons,
including the existence of a conflict of interest, as the Board may determine.
“Cause” is not limited to events that have occurred prior to the Grantee’s
termination of service, nor is it necessary that the Board’s finding of “cause”
occur prior to such termination. If the Board determines, subsequent to a
Grantee’s termination of service but prior to the exercise of any rights under a
Grant, that either prior or subsequent to the Grantee’s termination the Grantee
engaged in conduct that would constitute “cause,” then the rights with respect
to a Grant shall be forfeited.

15.   COMPLIANCE WITH SECURITIES LAWS.

          (a)      The delivery of Stock upon the exercise of an option or lapse
of a Restricted Period shall be subject to compliance with (i) applicable
federal and state laws and regulations,

10



--------------------------------------------------------------------------------



 



(ii) all applicable listing requirements of any national securities exchange or
national market system on which the Stock is then listed or quoted, and
(iii) Company counsel’s approval of all other legal matters in connection with
the issuance and delivery of such Stock. If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the option or receipt of Restricted Stock
or Stock Units, such representations or agreements as counsel for the Company
may consider appropriate to avoid violation of such Act and may require that the
certificates evidencing such Stock bear an appropriate legend restricting
transfer.
          (b)      It is the intent of the Company that Grants pursuant to the
Plan and the exercise of options granted hereunder will qualify for the
exemption provided by Rule 16b-3 under the Exchange Act. To the extent that any
provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3 in respect of an employee or director subject to
Section 16(b) of the Exchange Act, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or take advantage of any features of the revised
exemption or its replacement.

16.   MERGERS, etc.

          (a)      Effect on Options and Plan. Except as otherwise provided
herein, all options outstanding under the Plan shall accelerate and become
immediately exercisable for a period of fifteen days (or such longer or shorter
period as the Board may prescribe) immediately prior to the scheduled
consummation of a Terminating Transaction, which exercise shall be
(i) conditioned upon the consummation of the Terminating Transaction and
(ii) effective only immediately before the consummation of such Terminating
Transaction. Upon consummation of any such event, the Plan and all outstanding
but unexercised options shall terminate. Notwithstanding the foregoing, to the
extent provision is made in writing in connection with such Terminating
Transaction, for the continuation of the Plan and the assumption of options,
Restricted Stock or Stock Units under the Plan theretofore granted, or for the
substitution for such options, Restricted Stock or Stock Units of new common
stock options, new common stock units and new restricted stock covering the
stock of a successor company, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kinds of shares or units and
exercise prices, then the Plan and options theretofore granted shall continue in
the manner and under the terms so provided, and the acceleration and termination
provisions set forth in the first two sentences of this Section 16(a) shall be
of no effect. The Company shall send written notice of a Terminating Transaction
to all individuals who hold options not later than the time at which the Company
gives notice thereof to its stockholders.
          b.      Effect on Restricted Stock and Stock Units. All outstanding
shares of Restricted Stock and all Stock Units, and the delivery of the shares
of Stock subject to the Stock Units, shall be deemed to have vested, and all
restrictions and conditions applicable to such shares of Restricted Stock and
Stock Units shall be deemed to have lapsed immediately prior to the occurrence
of a Terminating Transaction.

11



--------------------------------------------------------------------------------



 



17.   TAXES

          The Board shall make such provisions and take such steps as it deems
necessary or appropriate for the withholding of any federal, state, local and
other tax required by law to be withheld with respect to the grant or exercise
of options, or the vesting of or other lapse of restrictions applicable to
Restricted Stock or Stock Units, or with respect to the disposition of Stock
acquired pursuant to the Plan, including, but without limitation, the deduction
of the amount of any such withholding tax from any compensation or other amounts
payable to a Grantee, or requiring a Grantee (or the optionee’s beneficiary or
legal representative), as a condition of a Grant or exercise of an option or
receipt of Restricted Stock or Stock Units, to pay to the appropriate
Participating Company any amount required to be withheld, or to execute such
other documents as the Board deems necessary or desirable in connection with the
satisfaction of any applicable withholding obligation.

18.   EMPLOYMENT RIGHTS

          Neither the adoption of the Plan nor the making of any Grants shall
confer upon any Grantee any right to continue as an employee or director of, or
consultant or adviser to, any Participating Company or affect in any way the
right of any Participating Company to terminate them at any time. Except as
specifically provided by the Board in any particular case, the loss of existing
or potential profit in Grants under this Plan shall not constitute an element of
damages in the event of termination of the relationship of a Grantee even if the
termination is in violation of an obligation of the Company to the Grantee by
contract or otherwise.

19.   AMENDMENT OR TERMINATION OF PLAN

          (a)      Neither adoption of the Plan nor the making of any Grants
shall affect the Company’s right to make awards to any person that is not
subject to the Plan, to issue to such persons Stock as a bonus or otherwise, or
to adopt other plans or arrangements under which Stock may be issued.
          (b)      The Board may at any time discontinue granting awards under
the Plan. With the consent of the Grantee, the Board may at any time cancel an
existing Grant in whole or in part and make any other Grant for such number of
shares as the Board specifies. The Board may at any time, prospectively or
retroactively, amend the Plan or any outstanding Grant for the purpose of
satisfying the requirements of I.R.C. Section 422 or of any changes in
applicable laws or regulations or for any other purpose that may at the time be
permitted by law, or may at any time terminate the Plan as to further grants of
awards, but no such amendment shall materially adversely affect the rights of
any Grantee (without the Grantee’s consent) under any outstanding Grant.

12



--------------------------------------------------------------------------------



 



          (c)      In the Board’s discretion, the Board may, with an optionee’s
consent, substitute Nonstatutory Options for outstanding Incentive Options, and
any such substitution shall not constitute a new option grant for the purposes
of the Plan, and shall not require a revaluation of the option exercise price
for the substituted option. Any such substitution may be implemented by an
amendment to the applicable option agreement or in such other manner as the
Board in its discretion may determine.

20.   GENERAL PROVISIONS

          (a)      Titles and Headings. Titles and headings of sections of the
Plan are for convenience of reference only and shall not affect the construction
of any provision of the Plan.
          (b)      Governing Law. The Plan shall be governed by, interpreted
under and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choice of laws, of the State of Delaware,
applicable to agreements made and to be performed wholly within the State of
Delaware.
          (c)      Severability. If any provision of the Plan or any Award
Agreement shall be determined to be illegal or unenforceable by any court of law
in any jurisdiction, the remaining provisions hereof and thereof shall be
severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.
*                     *                     *
                    The Plan was duly adopted by the Board of Directors of the
Company as of January 24, 1997.

         
 
       /s/ Leslie C. Seeman
 
Leslie C. Seeman    
 
  Senior Vice President, General Counsel and Secretary    
 
  of the Company    

          The Plan was duly approved by the stockholders of the Company on
April 24, 1997.

         
 
       /s/ Leslie C. Seeman
 
Leslie C. Seeman    
 
  Senior Vice President, General Counsel and Secretary    
 
  of the Company    

13